PER CURIAM.
This is an appeal from that portion of an order which denied appellant’s motion to set aside default and vacate judgment. The affidavits filed by appellant dispelled appel-lee’s prima facie showing of sufficiency of process and service of process. The affidavits further established excusable neglect on the part of counsel and meritorious defenses.1 Accordingly, we reverse and remand for proceedings consistent herewith.
GLICKSTEIN, DELL and WALDEN, JJ., concur.

. Although appellee has argued in his brief that the portion of the trial court’s order which denied appellant’s motion to dissolve writ of garnishment was not error, appellant informed the court at oral argument that it does not claim that portion of the order to be error and will seek its relief from the appellee-garnishor, not the gamishee-bank which is not a party to this appeal.